NO. 07-03-0381-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                    OCTOBER 21, 2003
                             ______________________________

                              HAROLD CHRISTOPHER ALANIZ,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

               FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                       NO. 14,760-A; HON. HAL MINER, PRESIDING
                          _______________________________

                                  ORDER OF DISMISSAL
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

       Harold Christopher Alaniz appeals his conviction for Aggravated Assault. He pled

guilty to the offense in accordance with a plea bargain and confessed to the accusations

in the indictment. Upon determining that his plea was knowing and voluntary, the trial

court found him guilty of the offense and assessed punishment within the range



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
recommended by the prosecutor. As part of the bargain, appellant also waived his right

to appeal, and the trial court certified, pursuant to Texas Rule of Appellate Procedure

25.2(a)(2) and (d), that he had no right to appeal.

       According to Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure, the trial

court must certify whether or not the appellant has the right to appeal.           If such a

certification has not been executed, the appeal must be dismissed. TEX . R. APP . P.

25.2(d). Here, the trial court did not certify that appellant had a right to appeal; quite the

contrary, through the certification it stated that he did not. Accordingly, the appeal is

dismissed per Texas Rule of Appellate Procedure 25.2(d).



                                                  Per Curiam



Do not publish.




                                              2
3